Case 3:14-cr-00175-WHA Document 956-19 Filed 12/31/18 Page 1 of 9




          EXHIBIT S
      Case 3:14-cr-00175-WHA Document 956-19 Filed 12/31/18 Page 2 of 9
                                                           CLICK OR TAP HERE TO ENTER TEXT.



           MAACAMA INCIDENT DESCRIPTION & FACTUAL SUMMARY

For completeness, this incident description and factual summary should be read in conjunction
with the Factual Report Guidance and the contemporaneously submitted response to Question
29.

Background:

On October 20, 2017, PG&E filed an Electric Safety Incident Report (Incident No. 171020-
8587) concerning an incident that occurred near 955 Maacama Lane, Healdsburg, Sonoma
County (the “incident location” as defined by the CPUC’s December 7, 2017, letter). When
PG&E visited the incident location to conduct an inspection, PG&E observed that a California
White Oak/Valley Oak tree had broken near its mid-section and was laying on the ground near
fallen conductors for the Fulton 1102 (12 kV) Circuit.

According to the CPUC’s Data Request, dated November 16, 2017, the Maacama incident
started at 9:50 PM on October 8, 2017.

Incident Overview:




The incident location is served by the Fulton 1102 (12 kV) Circuit. On October 8, 2017, at 9:39
PM, a smart meter (service point 7095533205) located approximately a quarter mile upstream
from the incident location (but downstream of Fuse 751), recorded a NIC power down event. At
that same time, four meters downstream of the incident location also recorded NIC power down
events. From 9:39 PM to 9:45 PM, smart meter (service point 7095533205) and 7 other smart
meters upstream of the incident location but downstream of Fuse 751 recorded a series of power
off/on events. At 9:45 PM, 26 smart meters downstream of Fuse 751 (including the 7 that had
recorded off/on events from 9:39 PM to 9:45 PM) recorded NIC Power Down events, making for
a total of 31 smart meters recording NIC Power Down events. PG&E has not received messages
from the other 4 smart meters downstream of Fuse 751.

Based on PG&E records, on October 8, 2017, at 10:17 PM, Fulton 1102 Circuit Breaker opened
and remained open, de-energizing the circuit.

According to PG&E records, a troubleman was the first PG&E employee to access the incident
location. Per the troubleman, on the night of October 8, 2017, he arrived on scene to patrol the
incident location in response to a wire down. At 10:58 PM, the troubleman reported that three of
three fuses at Fuse 751 were blown. Per the troubleman, he replaced the blown fuses but left
them open and tagged them “Man on Line” and continued to patrol beyond Fuse 751. Per the
troubleman, he continued to patrol and found three phases of conductor down approximately 12

                                          Page 1 of 8
       Case 3:14-cr-00175-WHA Document 956-19 Filed 12/31/18 Page 3 of 9



spans downstream from Fuse 751, at the incident location. Per the troubleman, he cleared the
wires and left them on site. Per the troubleman, he observed that fire was active in the area and
that four or five fire engines were on site working to contain the fire.

Based on PG&E records, at 11:20 PM, Fulton 1102 Circuit Breaker was closed via SCADA by
operators after the source of the outage (a wire down on Highway 101) was cleared. The
incident location remained de-energized because based on PG&E records, Fuse 751 was open.

On October 10, 2017, a PG&E lineman arrived at the incident location to replace the downed
conductor. Based on PG&E records, at 1:11 PM, Fuse 751 was closed, restoring power to the
incident location.

On October 18, 2017, PG&E visited the incident location to conduct an inspection. PG&E
observed that a California White Oak/Valley Oak tree had broken near its mid-section and was
laying on the ground near fallen conductors for the Fulton 1102 (12 kV) Circuit. The conductors
were #6 Copper Wire installed in 1941. The California White Oak/Valley Oak tree had a
diameter at breast height of approximately 30 inches and was rooted uphill approximately 20 feet
from the distribution conductors. The California White Oak/Valley Oak tree is estimated to be
approximately 50 feet tall. PG&E believes the California White Oak/Valley Oak tree broke at a
height of approximately 19 feet above ground. PG&E also observed damage to a dwelling,
structures and vehicles.

Evidence Collection:

On December 19, 2017, PG&E collected six pieces of the California White Oak/Valley Oak tree.
 PG&E does not know whether any fire agency has collected evidence associated with the
Maacama incident location.

Timeline:

                                             Maacama
 Event                                       CPUC Bates Number              CAL FIRE Bates
                                             Reference                      Number Reference
 October 8, 2017, 9:39 PM: A smart                                          PGE-CF_00000056
 meter (service point 7095533205)
 located upstream of the incident location
 and four smart meters located
 downstream of the incident location
 recorded a NIC power down event.
 October 8, 2017, 9:39 PM – 9:45 PM: A                                      PGE-CF_00000056
 smart meter (service point 7095533205)
 and seven others upstream of the
 incident location recorded a series of
 power off/on events.
 October 8, 2017, 9:45 PM: 26 smart
 meters downstream of Fuse 751


                                             Page 2 of 8
      Case 3:14-cr-00175-WHA Document 956-19 Filed 12/31/18 Page 4 of 9



                                            Maacama
Event                                       CPUC Bates Number    CAL FIRE Bates
                                            Reference            Number Reference
(including the 7 that had recorded
intermittent power from 9:39 PM to 9:45
PM) recorded NIC Power Down events.
PG&E has not received messages from
the other 4 smart meters downstream of
Fuse 751.
October 8, 2017, 9:50 PM: According
to the CPUC’s data request, the
Maacama incident started.
October 8, 2017, 10:17 PM: Based on          PGE-CPUC_00015697   PGE-CF_00136182;
PG&E records, Fulton 1102 Circuit                                PGE-CF_00004995
Breaker opened and remained open, de-
energizing the circuit.
October 8, 2017, 10:58 PM: A                 PGE-CPUC_00015643   PGE-CF_00136179
troubleman was on site and reported that
three of three fuses at Fuse 751 were
blown. Per the troubleman, he found
three phases of conductor down at the
incident location.
October 8, 2017, 11:20 PM: Fulton            PGE-CPUC_00015697   PGE-CF_00136182
1102 Circuit Breaker was closed
remotely via SCADA.
October 10, 2017: Based on PG&E              PGE-CPUC_00012217
records, a lineman replaced downed
conductors at the incident location.
October 10, 2017, 1:11 PM: Based on          PGE-CPUC_00015643   PGE-CF_00136179;
PG&E records, Fuse 751 was closed,                               PGE-CF_00004995
restoring power to the incident location.
October 18, 2017: PG&E visited the
incident location to conduct an
inspection.




                                            Page 3 of 8
      Case 3:14-cr-00175-WHA Document 956-19 Filed 12/31/18 Page 5 of 9



Source List:

 Source                     Brief Description
 PGE-CPUC_00007964          SCADA Data produced to CPUC
 PGE-CPUC_00007965          SCADA Data produced to CPUC
 PGE-CPUC_00012215          PG&E Evidence Log Produced to CPUC
 PGE-CPUC_00015643          ILIS Outage Report XX-XXXXXXX
 PGE-CPUC_00015697          ILIS Outage Report XX-XXXXXXX
 Maacama Initial            10/20/2017 Electric Incident Report submitted to the CPUC
 Electric Incident Report
 to the CPUC
 Response to Maacama        Response to CPUC E20171020-01 Data Request #1 (11/16/2017)
 Question 5
 Response to Maacama        Response to CPUC E20171020-01 Data Request #1 (11/16/2017)
 Question 7
 Response to Maacama        Response to CPUC E20171020-01 Data Request #1 (11/16/2017)
 Question 8
 Response to Maacama        Response to CPUC E20171020-01 Data Request #1 (11/16/2017)
 Question 9
 Response to Maacama        Response to CPUC E20171020-01 Data Request #1 (11/16/2017)
 Question 27
 Response to Maacama        Response to CPUC E20171020-01 Data Request #1 (11/16/2017)
 Question 28
 PGE-CPUC_00012217          Electric Overhead Tag, Notification No. 113702897
 AMI Smart Meter Data       AMI Smart Meter Data produced to CAL FIRE on 12/8/17 (PGE-
                            CF_00000056)
 CPUC Letter                December 7, 2017 Letter from CPUC to PG&E Regarding
                            Clarification for Commission’s November 21, 2017 Data Request
 CPUC Data Request for      November 16, 2017 Data Request Regarding E20171020-01
 Maacama Incident
 Single Line Diagram        Single Line Diagram for Maacama Incident Location (PGE-
                            CF_00004995)
 Maacama ED PI Device       Maacama ED PI Device Alarms Log
 Alarms Log




                                          Page 4 of 8
       Case 3:14-cr-00175-WHA Document 956-19 Filed 12/31/18 Page 6 of 9




Factual Report Guidance:

PG&E is providing the Incident Description and Factual Summary (the “Report”) for the
incident location, as defined by the CPUC’s December 7, 2017, letter. In addition to Question
29, the Report provides a complete response to Questions 3 and 4.

PG&E’s review and collection of records are ongoing, and the Report is based on information
that PG&E believes may be relevant to the incident location, as defined by the CPUC’s
December 7, 2017, letter, based on information currently known. In preparing the Report,
PG&E has not included data or information that may not be relevant to the incident location, as
defined by the CPUC’s December 7, 2017, based on information currently known, for example:
    • Transmission-level outages, which because of their wide-spread impact, may have caused
       an outage at the incident location, unless the source of the outage appears to have been
       related to the incident location or the transmission-level outage de-energized the incident
       location; or
    • Certain minor alarms sent by protection devices that did not result in a sustained outage
       at the incident location.
Raw data has, however, been provided in response to other questions.

PG&E has not reviewed potentially relevant information that may be in the possession of any
other entity. The cause of the incident is still under investigation and it is premature to draw
conclusions about whether the “fire location” or “incident location” addressed by the Report is a
point of origin.

Moreover, PG&E has relied on some information provided by third parties, such as the CPUC.
For example, PG&E has relied on the start time provided by the CPUC in generating this Report.
PG&E is not presently able to validate this information.

For these reasons, among others, the facts described in the Report may or may not be relevant to
questions of causation or origin with respect to any incidents, and there may also be other facts
not in the Report that are relevant to questions of causation or origin of any incidents.

In addition, please find a list of additional explanations related to particular points.

Single Line Diagrams

For ease of reference, PG&E has included a single line diagram in the Report. The reference to
“area of interest” in the single line diagram refers to the incident location, as defined by the
CPUC’s December 7, 2017, letter. The single line diagram shows the incident location and the
location of all protection devices upstream of the incident location back to the distribution circuit
breaker at the substation. Smart Meters are not shown on the single line diagram, although they
may be referenced in the Report.




                                             Page 5 of 8
       Case 3:14-cr-00175-WHA Document 956-19 Filed 12/31/18 Page 7 of 9



Below please find a legend that explains the symbols used in the diagram.




First Responder

As indicated above, in response to Question 4, PG&E has included in its Report an account of
the first PG&E employee who responded to the incident location.

Repair and/or Restoration Work

PG&E has included information related to when repair and/or restoration work was completed.
PG&E has not attempted to include all dates on which repair crews were present at or near the
incident location, as defined by the CPUC’s December 7, 2017, letter, either in the incident
overview or the timeline.

Timeline

As indicated above, in response to Question 3, PG&E has included a timeline of certain
equipment operations and actions of PG&E employees at or near the incident location, including
during the period 12 hours prior to the CPUC’s designated start time, until the date when PG&E
was granted access to the incident location. PG&E has not included every possible data point
during the timeline time period. Rather, as indicated above, the timelines include information
that PG&E believes may be relevant to the incident location, as defined by the CPUC’s
December 7, 2017, letter, based on information currently known. Where records have been
produced, PG&E provided the Bates number. Within a single row, some information may be
based on records that have been produced, while other information may be based on records or
other information that have not been produced.

Operational Data

PG&E has relied on certain operational data sets (e.g., SCADA, AMI) in preparing the Report.
There may be data discrepancies between different operational data sources. For example,
timestamps of a common event across different operational data sources may differ. In the
Report, PG&E has documented to the best of its ability the most accurate occurrence time based
on its current understanding.

       SCADA Data

SCADA (Supervisory Control And Data Acquisition) data includes alarm and event data
remotely collected in real time from data-collection capable devices on PG&E’s electric
distribution and transmission circuits. Reclosers and circuit breakers are examples of devices


                                           Page 6 of 8
       Case 3:14-cr-00175-WHA Document 956-19 Filed 12/31/18 Page 8 of 9



that may report SCADA data. Fuses do not have SCADA connectivity and, therefore, do not
report SCADA data. SCADA alarms and events memorialize electrical events on a circuit.
However, they are associated with the device that collected them and do not include information
on the specific cause or precise origin location of the electrical event that they memorialize.

As noted above, PG&E has not included all SCADA events in the Incident Overview or the
Timeline. For example, Minimum To Trip (“MTT”) alarms have not been included. MTT
alarms are generated when a SCADA-enabled device identifies a circuit load that exceeds a
maximum threshold load but for less than a certain amount of time. MTT alarms can be frequent
and do not include information on the specific cause or origin location of the event that triggered
them. A record of all SCADA events and alarms that occurred during the requested time periods
has been previously produced in response to Question 18, submitted to the CPUC on February
28, 2018, in the Bates range PGE-CPUC_00007964 to PGE-CPUC_00007965.

       AMI Data

Smart Meters are electric meters designed to record customer electricity usage, primarily for
billing purposes. They can record and transmit electrical data including usage, voltage and event
data (“Smart Meter” or “AMI” data). In certain situations, data collected by these meters may
be helpful to determine information about outages. For example, a Smart Meter’s “last gasp” is
an event that may show the time at which a specific Smart Meter lost power. In conjunction with
data from other Smart Meters, “last gasp” data might indicate when a certain location on the
electric grid lost power or some other secondary problem. A “NIC power down” is a recorded
log event when a Smart Meter initiates a shut down. A “zero volt reading” occurs when a meter
is partially energized (between 25% and 75%) at the time of a reading. Each of these readings
will only occur if the communication from the Smart Meter is successfully received (or
subsequently retrieved and downloaded if the Smart Meter is still accessible).

As noted above, PG&E has not included all AMI events in the Incident Overview or the
Timeline. For example, sag or swell events have not been included. Smart Meters record these
events when they detect a decrease (sag) or increase (swell) in voltage above or below a certain
threshold for more than a certain period of time. Sag and swell events do not have specific
timestamps; the data indicates only that they occurred during a certain time interval. Sag and
swell events may indicate unusual activity; however, they do not indicate the location of that
unusual activity. Smart Meter data was not requested in the November 16, 2017, Data Request
and has not been produced in response to that Data Request.

Reclosing Device Operations

PG&E is providing certain times at which reclosing devices “operated” (opened or closed),
which could include multiple operations depending on the device’s settings before the device
ultimately stayed closed or stayed open.

Outage Records

PG&E has relied on certain information from its Integrated Logging Information System
Operations Database (“ILIS”) in preparing the Report. As explained in response to Question 20,


                                           Page 7 of 8
       Case 3:14-cr-00175-WHA Document 956-19 Filed 12/31/18 Page 9 of 9



submitted to the CPUC on March 30, 2018, ILIS is PG&E’s system of record for distribution
transformer-level and above outages. ILIS is the application used by the distribution system
operators to document information pertinent to the operation of the electric system. Due to the
nature of how information is documented in the application, there may be discrepancies in
outage start times and other information between ILIS and other data sources. For example, ILIS
does not record single-customer or service-level outages, in accordance with CPUC Decision 96-
09-045 and Advice Letter 3812-E on outage reporting requirements. Data from these ILIS
records should be reviewed and considered together and in conjunction with those other data
sources.

Outage cause information in ILIS is preliminary and is based on the best available information at
the time, from initial field intelligence and through spot check quality reviews.

Smart Meter Service Point ID Numbers

Some PG&E records identify Smart Meters by their associated Service Point ID number
(“SP_ID”), while other records identify Smart Meters by their associated “Badge” numbers. For
consistency, the Report uses SP_ID to identify Smart Meters. PG&E will provide a translation
between SP_ID and Badge numbers upon request.

Source List

At the end of the Report, PG&E has included a list of records on which it relied in drafting the
Report. When PG&E indicates in a Report that information is per PG&E records, PG&E is
referring to the records identified at the end of the Report. Where records have been produced,
PG&E provided the Bates number. In addition to the items on the source list, PG&E relied on a
variety of internal databases to make an assessment of location information regarding devices
and individuals (e.g., GIS, GPS) and observations made by the first PG&E employee who
responded to the incident location.




                                           Page 8 of 8
